Citation Nr: 0317711	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  94-14 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for perforation of the 
tympanic membrane.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from November 1951 to April 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of a 
Regional Office of the Department of Veterans Affairs, which, 
in pertinent part, denied the veteran's claim for service 
connection for otitis media, with perforation of the eardrum 
and hearing loss.  The veteran responded with a timely Notice 
of Disagreement, was afforded a Statement of the Case, and 
then perfected his appeal with a timely substantive appeal.  
In February 1996, he testified before the undersigned member 
of the Board, seated at the RO.  

The veteran's claim was originally presented to the Board in 
May 1996, at which time service connection for otitis media, 
with perforation of the eardrums, hearing loss, and tinnitus, 
was denied.  In a subsequent January 1997 Memorandum 
Decision, the U.S. Court of Appeals for Veterans Claims 
(Court) vacated parts of this decision, and remanded the 
remaining issues to the Board for reconsideration.  The Board 
then remanded the case to the RO in February 1998.  In a 
September 2002 rating decision, the veteran was awarded 
service connection for otitis externa, for hearing loss, and 
for tinnitus, ending the veteran's appeal of those issues.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(holding that where an appealed claim for service connection 
is granted during the pendency of the appeal, a second notice 
of disagreement must thereafter be timely filed to initiate 
appellate review of down stream issues such as the level of 
compensation); see also, Barrera v. Gober, 122 F.3d 1030, 
1032 (Fed. Cir. 1997).  However, service connection for 
perforation of the tympanic membrane remained denied, and has 
now been returned to the Board for consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The record does not contain a current credible medical 
diagnosis of a perforation of the tympanic membrane of either 
ear.  


CONCLUSION OF LAW

The criteria for the award of service connection for a 
perforation of the tympanic membrane has not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 1994 
Statement of the Case, the various Supplemental Statements of 
the Case, and June 2003 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Tuskegee, AL, and 
Atlanta, GA, and these records have been obtained.  No 
private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  In 
June 2003, the veteran informed VA in writing that he did 
"not have any additional evidence to submit in regard to 
service connection for perforation of tympanic membrane."  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claim; for these reasons, his appeal 
is ready to be considered on the merits.  

The veteran seeks service connection for perforation of this 
tympanic membrane.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In considering the veteran's claim, the Board notes that he 
has already been afforded service connection for tinnitus, 
bilateral hearing loss, and otitis externa.  Therefore, these 
disabilities, and any resulting impairment, will not be 
considered in adjudicating the veteran's claim for service 
connection for perforation of the tympanic membrane.  See 
38 C.F.R. § 4.14 (2002).  

Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, 
the medical evidence of record fails to reveal a current 
diagnosis of perforation of the tympanic membrane, or any 
residuals thereof.  

Following the receipt of his claim, a VA physician examined 
the veteran in January 1993.  His prior history of a 
perforation of the right tympanic membrane in 1956 was noted.  
Objective examination of his ears revealed both the right and 
left tympanic membranes to be intact.  His ear canals were 
clear, and no hemorrhages or exudates were observed.  Right 
otitis media with history of perforation of the tympanic 
membrane was diagnosed.  

The veteran underwent VA medical examination again in January 
1999.  No perforation of the tympanic membrane on the right 
side was noted; however, a "very significant retracted 
eardrum" was observed.  Although the veteran was noted to 
have had perforation of his tympanic membranes during 
military service, no current perforations, or residuals of 
his prior perforations, was noted.  In a November 1999 
addendum to his examination report, the VA examiner again 
stated that no tympanic membrane perforation was present at 
the time of the veteran's examination.  

A subsequent VA medical examination was performed in August 
2000.  Again, objective examination of the veteran's ears 
revealed no current evidence of perforation of either 
tympanic membrane, although retraction of both tympanic 
membranes was observed.  

After reviewing the medical record in its entirety, the Board 
finds no evidence of a current perforation of the veteran's 
tympanic membranes of either ear.  On his January 1993, 
January 1999, and August 2000 VA medical examinations, his 
tympanic membranes were intact, and no residual disability 
resulting from his in-service perforation of the tympanic 
membrane was identified.  Likewise, the veteran has failed to 
submit, or suggest the existence of, any private medical 
evidence establishing a current disability.  In the absence 
of a current perforation of the tympanic membrane, service 
connection for this disability must be denied.  See Brammer, 
supra.  

The veteran has himself asserted that he has a current 
disability characterized by perforation of the tympanic 
membrane.  However, because the veteran is a layperson, his 
opinions regarding medical causation, etiology, and diagnosis 
is not binding on the Board.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In the absence of a current diagnosis, service connection for 
perforation of the tympanic membrane must be denied.  See 
Brammer, supra.  Because the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for perforation of the 
tympanic membrane is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

